
	

113 HR 5510 IH: Online Education Verification Act
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5510
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Byrne introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for more effective online education
			 verification metrics.
	
	
		1.Short titleThis Act may be cited as the Online Education Verification Act.
		2.Requirement for secure login and passcodeSection 496(a)(4)(B)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(4)(B)(ii)) is
			 amended by inserting after processes the following: , in addition to requiring a secure login and passcode for coursework on the Internet,.
		
